Damron, J. This is a claim for damages to an automobile, filed by the above named claimant as owner of said car, under the provisions of “An Act concerning damages caused by escaped inmates of charitable institutions over which the State has control.” (Chapter 23, Section 372a, Illinois Revised Statute 1943). It is stipulated, by and between claimant and respondent through their respective attorneys, that the report of the Department of Public Welfare, bearing the date of May 4, 1944, and a subsequent report and recommendation of the Department of Public Welfare, dated November 23, 1945, shall constitute the record in this case. These reports, taken together, show that on July 13, 1943, two boys escaped from the St. Charles Industrial School for Boys, made their way to Geneva, Kane County, Illinois, and there stole the 1934 Pontiac automobile belonging to the claimant, drove the car to the City of Chicago and there became involved in an accident causing considerable damage to claimant’s automobile. The reports further divulge that these boys were apprehended by State authorities and confessed to the theft of this automobile and acknowledged that they had been involved in the accident in Chicago as aforesaid. The record further shows that this automobile, at the time of the taking by escapees as aforesaid, was in good running order. Attached to the complaint and also incorporated in the report of the Department of Public Welfare, is an estimate of the Tri-City Garage of Geneva, Illinois, showing the fair and reasonable costs of parts and the labor required to place said car in good running order, amounting to the sum of $273.05. This record, as submitted to this Court, substantially complies with the provisions of the statute and we find, therefore, that claimant is entitled to be reimbursed for the damages to her automobile. Carls vs. State, 3904, rendered November 1945 term. An award is therefore entered in favor of Selma Johnson, the claimant, in the sum of Two Hundred Seventy-three Dollars and Five Cents ($273.05).